Citation Nr: 0108524	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  97-32 721A	)	DATE
	)
	)


THE ISSUES

1.  Whether the April 1988 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  

2.  Whether the April 1991 decision of the Board should be 
revised or reversed on the grounds of CUE.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel





INTRODUCTION

The veteran served on active duty from January 1963 to May 
1966 and from September 1974 to November 1976.  

In April 1988 the Board denied service connection for heart 
disease, tattoo removal, irritable bowel syndrome with 
spastic colon, and a permanent and total disability rating 
for pension purposes.

In April 1991 the Board denied reopening service connection 
for irritable bowel syndrome with spastic colon, residuals of 
tattoo removal and cardiovascular disease.  The Board denied 
service connection for bilateral foot disorders, bilateral 
ankle disorders, a right shoulder disorder and a psychiatric 
disorder.  The Board denied an increased rating in excess of 
10 percent for residuals of a right thumb laceration.  The 
Board denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability and entitlement to a permanent and total 
disability rating for pension purposes.  

The veteran, who is the moving party, has challenged the 
Board's April 1988 and April 1991 decisions on the grounds of 
CUE.  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 
20.1403 (2000); VAOPGCPREC 01-98.  The new statutory and 
regulatory provisions permit a moving party to demand review 
by the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board.  


FINDINGS OF FACT

1.  In a decision dated April 4, 1988, the Board denied 
service connection for heart disease, tattoo removal, 
irritable bowel syndrome with spastic colon, and entitlement 
to a permanent and total disability rating for pension 
purposes.  

2.  The facts as they were known at the time of the April 4, 
1988 Board decision were correctly considered and the 
regulatory provisions extant at the time of the April 4, 1988 
Board decision were correctly applied.  

3.  Additional service medical records were obtained 
subsequent to the April 1988 Board decision but they provide 
no basis to find that the result would have been manifestly 
different but for the alleged error of failure to obtain 
complete service medical records.  

4.  The facts and law at the time of the Board's April 4, 
1988 decision do not compel the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different.  

5.  In a decision dated April 23, 1991, the Board denied 
reopening the claim for entitlement to service connection for 
irritable bowel syndrome with spastic colon, residuals of 
tattoo removal and cardiovascular disease; denied service 
connection for bilateral foot disorders, bilateral ankle 
disorders, a right shoulder disorder and a psychiatric 
disorder; denied entitlement to an increased rating in excess 
of 10 percent for residuals of a right thumb laceration; 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability; and denied entitlement to a permanent and total 
disability rating for pension purposes.

6.  In a June 1993 decision the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's April 
1991 decision on the issues of new and material evidence to 
reopen service connection for cardiovascular disease and 
entitlement to a permanent and total disability rating for 
pension purposes, but affirmed the Board's decision on the 
remaining issues.  



CONCLUSIONS OF LAW

1.  The decision of April 4, 1988 did not contain CUE.  38 
U.S.C.A. §§ 5109A, 7104, 7111 (West 1991); 38 C.F.R. §§ 
20.1400-20.1411 (2000).

2.  The decision of April 23, 1991 is not subject to a claim 
for CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 1991); 38 
C.F.R. §§ 20.1400-20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an April 1988 decision the Board denied entitlement to 
service connection for heart disease, tattoo removal, 
irritable bowel syndrome with spastic colon, and entitlement 
to a permanent and total rating for pension purposes.  

In an April 1991 decision the Board denied reopening a claim 
for entitlement to service connection for irritable bowel 
syndrome with spastic colon, residuals of tattoo removal and 
cardiovascular disease.  The Board denied service connection 
for bilateral foot disorders, bilateral ankle disorders, a 
right shoulder disorder and a psychiatric disorder.  The 
Board denied entitlement to an increased rating in excess of 
10 percent for residuals of a right thumb laceration.  The 
Board denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability and entitlement to a permanent and total rating 
for pension purposes.  

In a statement dated in October 1994, the Moving Party 
claimed that the Board violated various U.S.C. and C.F.R. 
provisions in the April 1988 decision because the Board 
failed to consider his military records for his first period 
of service.  

In a November 1994 Notice of Disagreement, the Moving Party 
generally alleged that the Board committed CUE in the April 
1988 decision.  

In an August 1995 application for compensation or pension, 
the Moving Party claimed that the RO committed CUE in the 
claim that the BVA subsequently denied in April 1988.  He 
alleged that the RO did not obtain, review, or forward to the 
Board his military records for his first period of service, 
which resulted in the Board only reviewing the military 
records for his second period of service in the April 1988 
decision.  

In a statement dated in January 1997, the Moving Party 
alleged that the Board committed CUE in the April 1988 
decision because his military records for his first period of 
service were not available, and therefore, not considered at 
the time of that decision.  He contends that this adversly 
affected all subsequent decisions.  Later, in his request for 
reconsideration, he stated that his complete service medical 
records show treatment for heart trouble and hypertension on 
September 5, 1974; July 15, 1975; July 17, 1975; July 28, 
1975; August 14, 1975; and, November 24, 1976.  He also 
stated that his complete service medical records shows 
irritable bowel syndrome with spastic colon on January 20, 
1975; January 27, 1976; February 3, 1976; and, February 25, 
1976.  He alleged that the April 1991 decision merely upheld 
the April 1988 decision and did not refer to the service 
medical records, which constitutes a complete error under the 
findings of fact.  He appears to claim that the April 1991 
Board decision was invalid because, although the Board had 
his complete service medical records at that time, the Board 
upheld the April 1988 decision, which was based on incomplete 
service medical records.  He also referred to the other 
issues considered in the Board decisions without any 
contention other than that the decisions should be 
reconsidered.  

In a statement dated in February 1997, the Moving Party 
referred to evidence cited in the April 1988 Board decision 
and a factual finding in the April 1991 Board decision.  He 
argued that the RO made its decision on incomplete service 
medical records.  He stated that the service medical records 
for his second period of service show heart problems and 
hypertension on September 5, 1974; July 15, 1975; July 17, 
1975; July 28, 1975; August 14, 1975; and, November 24, 1976.  
He referred to irritable bowel, colitis and hemorrhoids and a 
reference to service medical records dated on January 20, 
1975; January 27, 1976; February 3, 1976; and, February 25, 
1976.  

In a statement requesting reconsideration dated six days 
later, the Moving Party alleged that the service medical 
records for his second period of service were not obtained 
until after the April 1988 decision.  

In a July 2000 letter, the Board provided the Moving Party a 
copy of the regulations pertaining to claims of CUE in prior 
Board decisions.  The Board requested the Moving Party to 
provide evidence and argument in support of his claim.  

In a statement dated in July 2000, the Moving Party stated 
that an x-ray examination conducted during his second period 
of service showed he had an enlarged right ventricle and that 
there were other sick bay records that referred to the heart.  
He stated that after separation he began seeing a 
cardiologist and other physicians for conditions that began 
during service or were otherwise related to service.  He 
alleged that the Board only considered the records for one 
period of active service in the April 1988 decision and that 
the Board should have obtained the records for both periods 
of service.  He believes that this was a definite 
administrative error because the absence of these records 
resulted in the denial of benefits at issue.  He contends 
that the post-service medical records support his claim 
because he now has severe symptoms of congestive heart 
failure and coronary artery disease.  He alleges that the 
April 1991 Board decision, which determined that the April 
1988 Board decision was final, constituted administrative 
error under 38 U.S.C.A. §§ 7111, 7103 (West 1991); 38 C.F.R. 
§ 3.400(q)(2) (2000), because the Board should have revised 
or reversed the prior decision based on the newly submitted 
military health records.  

In connection with the Moving Party's January 1978 
application for compensation, the RO requested and received 
some of the Moving Party's service medical records.  The RO 
received them from the National Personnel Records Center 
(NPRC) on February 17, 1978.  The Moving Party subsequently 
sought to obtain additional service medical records.

The April 1988 Board decision shows that the Board considered 
the Moving Party's service medical records for his first 
period of active service, reports of November 1976 cardiac 
evaluation and consultation as the only records from his 
second period of active service and post-service VA and 
private medical evidence.  

The April 1991 Board decision shows that the Board considered 
the Moving Party's service medical records for both periods 
of active service, as well as post-service VA and private 
medical evidence.  

Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the  result would 
have been different but for the alleged error.  See Disabled 
American Veterans et. al. v. Gober, No. 99-7061 (Fed. Cir. 
December 8, 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied.")  

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.  

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b)  Record to be reviewed.  (1)  General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d)  Examples of situations that are not clear and 
unmistakable error.  (1)  Changed diagnosis. A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3)  Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).  

However, during the pendency of this motion, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  This recently enacted legislation 
has expanded the VA's duty to notify the veteran and his 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to his claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Without deciding whether or not this 
legislation applies to motions for CUE in prior final 
decisions, the Board notes that, assuming for the sake of 
argument that the legislation does apply to this motion, with 
its letter of July 2000 the Board sent the Moving Party the 
CUE regulations which advised him of the specific filing and 
pleading requirements governing motions for review on the 
basis of CUE.  The Moving Party responded in August 2000 and 
his representative provided additional argument in October 
2000.  The determination of CUE is based on the facts of 
record at the time of the decision challenged.  38 C.F.R. 
§ 1403(b).  Therefore, there is no further factual 
development that would be appropriate.  With regard to any 
duty to notify the Moving Party of the elements necessary for 
him to plead and/or show, the Board finds that sending him 
the regulations and providing time for response fulfilled any 
duty imposed by the VCAA.  With regard to the challenged 1988 
and 1991 Board decisions, the VCAA was not in effect when 
those decisions were promulgated, and it does not apply to 
them.

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  A valid claim for clear and unmistakable 
error requires some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be clear and unmistakable error on it face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In order for 
there to be a valid claim of clear and unmistakable error, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator or the proper laws or 
regulations must have been incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  A difference of 
opinion as to how the evidence was weighed is not clear and 
unmistakable error.  An appellant "must assert more than just 
a disagreement as to how the facts were weighed or 
evaluated."  Russell, quoted in Allin v. Brown, 6 Vet. App. 
207 (1994).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

April 1988 Board Decision

In this case, the Moving Party has limited his allegation of 
error to the April 1988 decision denial of service connection 
for heart disease and irritable bowel syndrome with spastic 
colon.  He has not alleged any specific error of fact or law 
with respect to the denial of entitlement to service 
connection for tattoo removal and entitlement to a permanent 
and total rating for pension purposes.  Nevertheless, his 
claim cannot be denied merely because of a lack of 
specificity in his pleading.  Disabled American Veterans et. 
al. v. Gober, No. 99-7061 (Fed. Cir. December 8, 2000). 

The Moving Party does not specifically contend that the Board 
misapplied the laws and regulations extant at the time of the 
April 1988 decision.  In a statement dated in October 1994, 
the Moving Party claimed that the Board violated various 
U.S.C. and C.F.R. provisions in the April 1988 decision 
because the Board failed to consider his service medical 
records for his first period of service or his second period 
of service.  He did not identify with any specificity which 
laws and regulations were not applied or misapplied.  Rather, 
he argues that the correct facts, as they were known at the 
time, were not before the Board.  The Moving Party alleges 
that the Board committed CUE in the April 1988 decision 
because his complete military records for his periods of 
service were not available, and therefore, not considered at 
the time of that decision.  

A review of the April 1988 Board decision shows that the 
Moving Party's service medical records for his first period 
of active service and records pertaining to a cardiac 
evaluation and consultation in November 1976 were of record 
and considered in that decision; the November 1976 records 
pertaining to cardiac complaints and examination were the 
only service medical records from his second period of active 
duty before the Board in 1988.  With regard to the issues of 
service connection for heart disease and irritable bowel 
syndrome with spastic colon, the Board noted that the 
November 1976 cardiology examination did not show organic 
heart disease, that a cardiovascular disease was not shown 
prior to 1987, that available service medical records did not 
show irritable bowel syndrome and that irritable bowel 
syndrome was not shown before 1982.  

In various statements, the Moving Party stated that his 
complete service medical records show treatment for heart 
trouble and hypertension on September 5, 1974; July 15, 1975; 
July 17, 1975; July 28, 1975; August 14, 1975; and, November 
24, 1976.  He also stated that his complete service medical 
records shows irritable bowel syndrome with spastic colon on 
January 20, 1975; January 27, 1976; February 3, 1976; and, 
February 25, 1976.  

The service medical records obtained after the April 1988 
decision now include most of the records referred to by the 
Moving Party or records coincident with the dates provided.  
This includes the treatment records of January 20, 1975; July 
15, 1975; July 17, 1975; July 28, 1975; August 14, 1975; 
January 27, 1976; February 3, 1976; February 25, 1976; and 
November 24, 1976.  Neither the records cited by the Moving 
Party nor any other of the subsequently obtained service 
medical records show findings or diagnoses of heart disease 
or irritable bowel syndrome.  In light of the lack of 
findings of heart pathology or irritable bowel syndrome in 
the service medical records, the negative medical findings 
and history reported during the August 1976 separation 
examination and the normal cardiac evaluation in November 
1976 at discharge from his second period of service, it 
cannot be concluded that the result, had the complete service 
medical records been considered, would have been manifestly 
different but for the alleged error.  The Moving Party's 
contentions constitute no more than a disagrement as to how 
the facts were weighed in this case.  The Board notes that he 
has also not provided any specific argument as to why the 
result would have been manifestly different but for the 
alleged error. 

With regard to the issues of service connection for tattoo 
removal and entitlement to a permanent and total disability 
rating, the Moving Party as noted above, has not alleged any 
specific error of fact or law.  At the time of the April 1988 
decision the Board had before it service medical records 
pertaining to the removal of the tattoo and numerous 
postservice medical records pertaining to the severity of the 
veteran's various physical and mental disorders.  The 
relevant laws and regulations concerning both issues were 
considered.  There is no allegation or showing that the 
correct facts were not before the Board, that the law was 
misapplied, or that the result with the additional service 
medical records obtained after the decision would have been 
manifestly different.  In fact, the service medical records 
were irrelevant to the determination of a permanent and total 
disability rating for pension purposes.  

In addition to the reasons above for denying the Moving 
Party's assertion that the Board committed CUE because it 
failed to obtain all service medical records, the Board notes 
that 38 C.F.R. § 20.1403(d)(2) provides that the Secretary's 
failure to fulfill the duty to assist is not CUE.  Under this 
section, the failure to obtain the additional service medical 
records could not amount to CUE, and the Moving Party's 
assertion of CUE on this basis must fail.  The Board notes 
the decision in Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 
1999) that held that where there is a breach of the duty to 
assist in which VA fails to obtain pertinent service medical 
records specifically requested by the claimant and fails to 
provide the claimant with notice explaining the deficiency, 
the claim does not become final for purposes of appeal.  
However, in this case, the Moving Party was made aware of the 
deficiency in obtaining all service medical records, as 
copies of all available records had been sent him and he had 
made additional unsuccessful attempts to obtain more service 
medical records from the National Personnel Records Center.  
Further, Hayre pertained to a case involving CUE in an RO 
decision concerning a disability which was subsequently 
granted service connection; the effective date was the 
gravaman of that case.  The facts of this case are different 
as it involves a Board decision, and the only issue that was 
subsequently granted, that of a permanent and total 
disability rating for pension purposes (RO rating decision, 
October 13, 1994), did not rely on service medical records.  
In any event, as discussed above, because the result would 
not have been manifestly different even if the service 
medical records had all been obtained, the failure the obtain 
the additional service medical records prior to the 1988 
Board decision arises to no more than harmless error and not 
to the level of clear and unmistakable error.  

Again, the Moving Party's argument amounts to disagreement 
with how the Board weighed the facts; such cannot establish 
CUE.  38 C.F.R. § 20.1403(d).  The facts as they were known 
at the time of the April 4, 1988 Board decision were 
correctly considered, the laws and regulations were properly 
applied and there is no basis to conclude that the result 
would have been different but for the alleged error.  The 
decision of April 4, 1988 did not contain CUE.  38 U.S.C.A. 
§§ 5109A, 7104, 7111 (West 1991); 38 C.F.R. §§ 20.1400-
20.1411 (2000).  


April 1991 Board Decision

The Moving Party has limited his contentions to the April 
1991 decision, in which the Board denied reopening a claim 
for entitlement to service connection for irritable bowel 
syndrome with spastic colon and cardiovascular disease.  He 
has not alleged any specific error of fact or law with 
respect to the denial of reopening a claim for residuals of 
tattoo removal, the denial of service connection for 
bilateral foot disorders, bilateral ankle disorders, a right 
shoulder disorder and a psychiatric disorder.  He has not 
raised a specific claim of CUE in the denial of entitlement 
to an increased rating in excess of 10 percent for residuals 
of a right thumb laceration.  Finally, he did allege a 
specific claim of CUE in the denial of a total disability 
rating based on individual unemployability due to service-
connected disability and entitlement to a permanent and total 
disability rating for pension purposes.  

He alleges that the April 1991 Board decision, which 
determined that the April 1988 Board decision was final, 
constituted administrative error under 38 U.S.C.A. §§ 7111, 
7103 (West 1991); 38 C.F.R. § 3.400(q)(2) (2000), because the 
Board should have revised or reversed the prior decision 
based on the newly submitted military health records.  The 
Moving Party does not identify the specific error of law or 
how the outcome would have manifestly different but for the 
error.  

The Claims folder reveals that the Moving Party appealed the 
Board's April 1991 decision to the Court.  The Court vacated 
the April 1991 decision with respect to the claim to reopen 
service connection for a heart condition and entitlement to a 
permanent and total rating for pension purposes.  The Court 
held that the Board incorrectly reopened the heart condition 
claim because the veteran had not submitted new and material 
evidence.  The Court also held that the Board did not provide 
an adequate statement of reasons and beses for denying 
entitlement to a permanent and total rating for pension 
purposes.  The Court affirmed the Board's denial of reopening 
claims for service connection for irritable bowel syndrome 
with spastic colon and residuals of tattoo removal; denial of 
service connection for bilateral foot disorders, bilateral 
ankle disorders, a right shoulder disorder and a psychiatric 
disorder; denial of entitlement to an increased rating in 
excess of 10 percent for residuals of a right thumb 
laceration; and denial of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  

As stated, motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to 38 C.F.R. §§ 
20.1400-1411.  Pursuant to 38 C.F.R. § 20.1400(b)(1), all 
final decisions of the Board are subject to review on the 
basis of an allegation of CUE, except those that have been 
appealed to and decided by a court of competent jurisdiction.  
In Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir., December 8, 2000), the Federal Circuit held that, with 
the exception of 38 C.F.R. § 20.1404(b) (specific allegations 
requirement), regulations governing adjudication of CUE 
challenges to Board decisions were consistent with title 38 
of the United States Code, and were not arbitrary, 
capricious, or abuses of discretion.

The effect of the Court's decision with respect to the April 
1991 Board decision is to preclude review on the basis of an 
allegation of CUE of all issues affirmed by the Court.  It 
also has the effect of precluding review on the basis of an 
allegation of CUE for heart disease and a permanent and total 
rating because there remains no final Board decision on which 
a claim for CUE could be based.  The decision of April 23, 
1991 is not subject to a claim for CUE.  38 U.S.C.A. §§ 
5109A, 7104, 7111 (West 1991); 38 C.F.R. §§ 20.1400-20.1411 
(2000).


ORDER

The motion for revision of the April 1988 Board decision 
based on CUE is denied.

The motion for revision of the April 1991 Board decision 
based on CUE is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



